Case 4:21-cr-00048-ALM-CAN Document 5 Filed 01/25/21 Page 1 of 2 PageID #: 19



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §      No. 4:21MJ65
                                                  §
SHANLIN JIN                                       §


 ORDER FOR WRIT AND WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       The Petition for Writ of Habeas Corpus Ad Prosequendum of the United States

Attorney for the Eastern District of Texas on behalf of the United States of America, on

this date came on for consideration, and it appearing to the Court that the Petition states

good and sufficient cause for the issuance of the Writ of Habeas Corpus Ad

Prosequendum as requested, it is now hereby,

       ORDERED and DIRECTED that the United States Marshal, Eastern District of

Texas and the Sheriff of the Collin County Jail, in McKinney, Texas, shall produce and

have the body of Shalin Jin, Sheriff’s Office Number 379853, Defendant herein, who is

detained in the custody of the Sheriff of the Collin County Jail, in McKinney, Texas,

before the United States District Court for the Eastern District of Texas, in Sherman,

Texas, instanter, said Defendant to appear for an Initial Appearance and for all further

proceedings upon an Indictment pending in the above-styled cause; and to return said

Shanlin Jin, Defendant herein, to the custody of the Sheriff of Collin County Jail, under
Case 4:21-cr-00048-ALM-CAN Document 5 Filed 01/25/21 Page 2 of 2 PageID #: 20




safe and secure conduct at the conclusion of all of said proceedings hereafter ordered by this

Court, and have you then and there this Writ.



     SIGNED this 25th day of January, 2021.




                                 ___________________________________
                                 Christine A. Nowak
                                 UNITED STATES MAGISTRATE JUDGE
